﻿May I, first of all, express my sincere congratulations to you on your election as President of the United Nations General Assembly during its forty-sixth session.
I wish to take this opportunity to welcome into our midst the representatives of the new Member States of the United Nations: those of the Baltic States, the two Koreas, the Republic of the Marshall Islands and the Federated States of Micronesia. The presence of Estonia, Latvia and Lithuania signals not only the growing universality of the United Nations, but also the power of people's right to self-determination, a power which is able to surmount all difficulties. The message of this power is particularly timely in today's world.
Three and a half decades have passed since the people of a small country in Central Europe stood up under the banner of freedom, independence and democracy to oppose communist dictatorship and foreign occupation; and as a last resort in their struggle, they cried out to the United Nations for help. Given the cold war confrontation at the time, the free world and the United Nations, apart from moral and political support, were unable to give effective assistance to the Hungarian revolution and fight for national freedom.
Thirty-five years ago, Soviet tanks rolled in unhampered and triumphed over the right of the Hungarian people to self-determination.
Here and now, I must extend my gratitude to those diplomats who, in the autumn of 1956 and for years afterwards, worked so hard to make known to the world the justness of the Hungarian revolution. Those of us who tried then to provide the world Organization with information from Hungary really know what the United Nations meant at that time: it meant the only chance for the hopeful and it was a forum and a link to the free world even for the sceptics. Those who came to our aid in those difficult times deserve our most heartfelt thanks.
I believe I may say with no small measure of pride that the objectives of October 1956 have been fulfilled: Hungary has accomplished its change of system in accordance with the will of its people, expressed in free elections. My country has indeed become free, independent and democratic, and these profound changes are irreversible.
In June of this year, the last units of Soviet troops left our country. Hungary has thus regained its sovereignty, which had been practically non-existent since March 1944, and now its people can effectively exercise their right to self-determination.
For more than seven decades the world waited for the moment when communism would collapse. My Government took the initiative in the endeavours of the former communist countries to dismantle the Warsaw Treaty Organization, the military-political bloc that was completely alien to their people but upon whom it was forced. However, the fall of communism in Europe caught the democratic world unprepared. It was not ready to face the problems emerging in the region nor equipped to solve them.
Dramatically, in addition to communism, another totalitarian system, that of fascism and national socialism, also afflicted the generations of our century. Those generations suffered from the consequences of the incapacity for action against the 1917 Bolshevik coup, from the defeatist policy following the Hitlerite takeover and from the international arrangements that followed. They suffered because, politically, there was a lack of resolve and determination, and the world had to pay dearly for this. No realpolitik of any kind can absolve a generation from observing certain fundamental political and moral norms, because otherwise - in the absence of timely action against a totalitarian system - millions will perish. This is the lesson of the twentieth century.
Today Hungary has a functioning parliamentary democracy based on a multi-party system, organically linked to the political structure of the democratic countries of Europe and North America. As in other States founded on the rule of law, the full exercise of human rights and fundamental freedoms in our country is guaranteed by laws and regulations, in accordance with international norms and standards.
The recent past has seen fundamental and beneficial changes in the system of international relations. The East-West division, built on ideological-mi 1itary confrontation, and the age of the cold war have come to an end. In the view of the Hungarian Government, such tried and tested European structures as the North Atlantic Treaty Organisation, the European Community and the Council of Europe are among the major pillars of security and stability in Europe. These efficient organizations are attractive to peoples and nations because they provide them with effective guarantees for their security and economic and social development. Hungary lends full support to their role and mission. We welcome the endeavours of these organisations and deem it of fundamental importance to build substantive relations with the new democracies of the central and eastern European regions.
The adoption of the Charter of Paris, which was a culmination of the Helsinki process, has opened a new chapter in the life of Europe, the continent most adversely affected by the division following the Second World War, having suffered for decades from its consequences. The document, based on common Euro-Atlantic values that link the participating States, may become a genuine code of pan-European cooperation.
The promising process of a peaceful, prosperous, free and democratic Europe is seriously threatened by such conflict situations as that which we are witnessing, for instance, in Yugoslavia. There, the remnants of the communist-nationalist dictatorship, which have not yet been fully defeated, are facing the forces of democracy; the aspirations of intermingled nations for self determination are ever more manifest; the legitimate claims of nations and minorities for autonomy are stifled; and, on top of all this, the army has shrugged off constitutional control. Conscious of the threat to the security and stability of Europe, and feeling a special sense of responsibility for the half -million Hungarians living in Yugoslavia, Hungary is following the tragic events in that country with the deepest concern.
There is a mistaken belief among the world public that in Yugoslavia there is a cease-fire violated by sporadic incidents in towns with unknown names. In reality, however, there is a cruel, ongoing war there. There is massive mobilisation, and recruits are being sent to fight untrained in a conflict in which they do not wish to take part. This mobilisation was condemned by the constitutionally elected President of that country. That is why hundreds and thousands of young people of all nationalities are fleeing across the Yugoslavian borders to avoid the draft and a senseless death. The Croatian and Hungarian civilian populations are being chased from their homes. The number of refugees from Yugoslavia - beyond those who came to our country earlier from elsewhere - is already around 30,000. But only 10 per cent of that number are Hungarian nationals. Hungary ha3 had increasing difficulties in coping with the vast amount of related human and material problems.
It is of fundamental interest to us to see that a solution in our southern neighbour's territory be achieved by political means, democratically, and in full conformity with the United Nations Charter and the principles of the Helsinki Final Act and the Charter of Paris. Like other participants in the Conference on Security and Co operation in Europe (CSCE), my Government supports the mediation efforts of the European Community, including the work of the peace conference in The Hague. In this connection, I deem it necessary to underscore that, in addition to the involvement of the republics of Yugoslavia, the institutional involvement of the representatives of the Albanian, Hungarian and other ethnic communities concerned, and due consideration of their legitimate aspirations, are indispensable to the settlement of the conflict. We maintain the view that only the simultaneous implementation of the right of peoples to self-determination, universal human rights and the rights of national minorities can bring a lasting solution to the crisis in Yugoslavia.
We welcome United Nations Security Council resolution 713 (1991), which describes the crisis in Yugoslavia as constituting a threat to international peace and security; voices concern over the consequences of the conflict for the countries of the region, in particular in the border areas of neighbouring countries; recalls that no territorial changes within Yugoslavia brought about by violence are acceptable; and fully supports the efforts for peace of the European Community under the auspices of the CSCE.
We are convinced that the international community and all those who take an active part in the search for peace in Yugoslavia should draw the appropriate conclusions from the state of affairs caused by the brutal use of force, and should base their behaviour on the reality of the situation. It is of universal interest that the crises and tensions in Europe be settled as soon as possible and that a united and consolidated Europe emerge as a stabilizing force for the adjoining regions and beyond. In this process, the United Nations will also face great challenges in the coming years.
Looking beyond Europe, we can generally observe the continuation of the positive processes and changes already under way. The bipolar world has become a multipolar one. The end of the cold war has made it possible for questions of regional conflict, which had been a field of sharp confrontation and rivalry, to become elements of cooperation between the great Powers. These developments open up more favourable prospects for political solutions to the destabilizing regional conflicts.
Paradoxically, the beginning of the new era is marked by the creation of a vast coalition of nations in connection with a war - the war in the Gulf.
We consider that the unprecedented concerted international action aimed at upholding international law during the Gulf crisis was the first practical, post-cold war manifestation of cooperation based on global partnership. We look upon the experience of that war as both a milestone and a precedent in respect to the conflict management possibilities and involvement of the United Nations. It was actually the first time since the establishment of the world Organisation that the observance of the principles guiding inter-State relations was enforced by all necessary means; in other words, that the hitherto nominal function of the United Nations system of collective security was put into practice.
In this context, we, as a member of the family of democratic nations, are proud of having made a contribution - small in scope, but in conformity with our modest possibilities - to the victory of the allied forces which liberated occupied Kuwait.
We are convinced that the sanctions against Iraq should be maintained so long as the Iraqi Government fails to comply fully with all its obligations under the resolutions of the Security Council.
A specific consequence of the Gulf war is that it has created more favourable conditions for a negotiated settlement of the decades-old conflict in the Middle East. He are hopeful that on the basis of the relevant resolutions of the Security Council, and as a result of modifications occurring in the positions and attitudes of the parties concerned, the obstacles to the establishment of a comprehensive, just and lasting peace can be removed. For our part, we support resolutely the idea of convening a Middle East peace conference and the concurrent beginning of direct talks between the parties concerned in the conflict.
The principle of the self-determination of peoples cannot be applied selectively. Peace in the Middle East can be brought about, inter alia, on the basis of that principle. It is urgent, therefore, that the General Assembly revoke its resolution on Zionism adopted in 1975. Zionism is the Jewish people's philosophy of self-determination and the establishment of their own State. The resolution to which I have referred thus calls into question those fundamental rights of the Jewish people.
With the ideas of freedom and democracy gaining more and more ground, human rights and the rights of minorities are increasingly finding their legitimate place in relations between States at the end of the twentieth century. Accordingly, the priorities of Hungarian foreign policy include the
international protection of human rights and fundamental freedoms, along with the unequivocal accountability of States for their voluntarily assumed obligations, irrespective of where violations of these rights and freedoms occur. This policy is inseparably linked with efforts to promote joint international action for the effective protection of the rights of national minorities.
Along with other democratic States, we resolutely maintain the view that violations of human rights and minority rights cannot be considered as an exclusively internal affair of the country concerned. Most recently, the United Nations has achieved notable results in favourably influencing the attitude of Governments that have rejected the lawful call for international scrutiny. It is regrettable, however, that the principle that the United Nations proceeds legitimately in ensuring respect for human rights has not yet gained universal acceptance. In our view. Governments should see a helping hand, rather than an accusing finger, in such actions by the United Nations. In line with those same considerations, we support the holding of the World Conference on Human Rights in 1993 in Berlin.
For seven decades now, one third of all Hungarians, several million of them - one of the largest national minorities in Europe - have been living beyond the borders of our country. In keeping with its international commitments, the Hungarian Government devotes special attention to the fate of Hungarians and all other minorities, and to their enjoyment of human and minority rights. We support and press for giving the international community a role to play in the realization of those rights. Therefore, in cases of violations of these rights, we shall not hesitate to seek assistance in international forums, in addition to our bilateral relations, to establish responsibility and redress violations of human rights.
In the prevailing international situation, which is transitional in many respects but is basically of a favourable character, the world Organisation is now for the first time since it was established in a position to live up in practice to the principled and purposes enshrined in its Charter. The results and successes recently achieved in the maintenance of international peace and security have earned the United Nations the growing confidence of the international community and have created a stronger demand that the world Organisation increase its involvement and activities. The outstanding role of the outgoing Secretary-General is duly recognized, and I wish to express to Mr. Javier Perez de Cuellar the sincere and well-earned appreciation of my Government for a decade of activity.
The changes in international politics have created a new situation for the United Nations. The present structure of the Organization is still a reflection of the world as it developed after the Second World War. Today, it must meet new challenges and must face new tasks, which calls for a reform of the world Organization and for its adaptation to the changing circumstances. The power of the United Nations is only as great as the power Member States are willing to assign it. However, Member States, and the major Powers among them, should lend the United Nations the proper amount of power, so that the Organization can have not only rights, but also the capacity to enforce them. The world Organization has never had to bear such responsibilities and it has never had as possibilities as great as those it has now in the wake of the disintegration of the bipolar world.
We welcome as a new manifestation of the sense of responsibility of the major Powers the concrete and bold initiative announced the other day by President George Bush of the United States, on a significant reduction in his country's nuclear arsenal. It is also promising that a similar will has been indicated on the part of the Soviet leadership. We believe that such measures are clear signs of the advance of a new and store secure world and that the other nuclear Powers will follow suit.
In the decades surrounding the turn of the century, the United Nations will unquestionably have to play a greater role than ever before. It will have to face such global challenges as the conversion of military industry to meet peaceful demands, the reduction of the shocking differences in economic development, the population explosion, the degradation of the natural environment, the world-wide enforcement of human rights, and other important issues.
The United Nations can contribute effectively to the solution of all these global challenges only if it develops into an up to date, dynamic, flexible and potent organization. The Hungarian Government will support with all the means at its disposal this steady process of change.
